                                           Case 3:20-cv-03426-JD Document 130 Filed 07/27/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AARON JACOB GREENSPAN,                            Case No. 20-cv-03426-JD
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE RECUSAL AND FOURTH
                                                 v.                                        AMENDED COMPLAINT
                                   9

                                  10     OMAR QAZI, et al.,                                Re: Dkt. No. 129
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          RECUSAL REQUEST

                                  14          Plaintiff Greenspan’s request that the Court recuse itself under 28 U.S.C. § 455, Dkt.

                                  15   No. 129, is denied. The Court has written extensively about the standards of recusal and Section

                                  16   455 and allied provisions. See Nat’l Abortion Fed’n v. Ctr. for Med. Progress, 257 F. Supp. 3d

                                  17   1084 (N.D. Cal. 2017); Sanai v. Kozinski, Case No. 19-cv-08162-YGR (JD), 2021 WL 2273982

                                  18   (N.D. Cal. May 24, 2021). Those orders are incorporated here by reference.

                                  19          In summary part, motions under Section 455 “are determined by the judge to whom the

                                  20   motion is directed.” Nat’l Abortion Fed’n, 257 F. Supp. 3d at 1088 (citing 28 U.S.C. § 455(a) and

                                  21   United States v. Sibla, 624 F.2d 864, 867-68 (9th Cir. 1980)); see also Sanai, 2021 WL 2273982 at

                                  22   *2 (Section 455 motion is entrusted to the Court’s sound discretion) (citing Cheney v. U.S. Dist.

                                  23   Ct. for the D.C., 541 U.S. 913, 926-27 (2004)). The salient inquiry “is an objective one and asks

                                  24   ‘whether a reasonable person with knowledge of all the facts would conclude that the judge’s

                                  25   impartiality might reasonably by questioned.’” Nat’l Abortion Fed’n, 257 F. Supp. 3d at 1089

                                  26   (quoting United States v. Holland, 519 F.3d 909, 913-14 (9th Cir. 2008)). “The ‘reasonable

                                  27   person’ for this inquiry is not ‘someone who is ‘hypersensitive or unduly suspicious,’ but rather is

                                  28   a ‘well-informed, thoughtful observer.’” Id. (quoting Holland, 519 F.3d at 913)).
                                             Case 3:20-cv-03426-JD Document 130 Filed 07/27/21 Page 2 of 4




                                   1           Greenspan’s main argument for recusal is that I was a partner many years ago at Cooley

                                   2   Godward LLP, which is currently known as Cooley LLP and represents defendants Musk and

                                   3   Tesla in this case. Dkt. No. 129 at 2. Greenspan also mentions an unrelated case from 2007 in

                                   4   which I was listed as counsel with attorney Dwyer of the Cooley law firm, one of the lawyers here.

                                   5   Id.

                                   6           My prior affiliation with Cooley Godward and attorney Dwyer are not grounds for

                                   7   disqualification. I withdrew as a partner from Cooley Godward in 2009 to join another law firm.

                                   8   I have not worked at Cooley or with attorney Dwyer since 2009. I have presided as a District

                                   9   Judge over several other cases in which Cooley has appeared as counsel for a party, without any

                                  10   motions for disqualification or withdrawal.

                                  11           A thoughtful and well-informed observer would not find cause for concern about the

                                  12   Court’s impartiality based on a prior employment relationship that ended 12 years ago. So too for
Northern District of California
 United States District Court




                                  13   Greenspan’s suggestion of “conflicts” based on my prior professional engagements, also from

                                  14   many years ago, with companies that he believes have business ties to Tesla. See id. at 3. The

                                  15   inference of partiality that he seeks to draw from his understanding of Tesla’s supposed “partner

                                  16   companies” is wholly speculative, which is not a ground for recusal. See Sanai, 20201 WL

                                  17   2273982 at *4 (citing Clemens v. U.S. Dist. Ct. for the Cent. Dist. of Cal., 428 F.3d 1175, 1180

                                  18   (9th Cir. 2005) (“Section 455(a) does not require recusal based on speculation.”)).

                                  19           Greenspan’s reference to Section 455(b)(2) as a basis of recusal is equally misdirected.

                                  20   Dkt. No. 129 at 2-3. Section 455(b)(2) is triggered when the judge’s former law firm represented

                                  21   a party to this case in the same or a related matter during the time the judge was affiliated with the

                                  22   firm. See Preston v. United States, 923 F.2d 731, 734 (9th Cir. 1991). Given that Greenspan filed

                                  23   the original complaint in this case in May 2020, approximately 11 years after I stopped working at

                                  24   Cooley Godward, it should be readily apparent that this condition does not apply here.

                                  25           This is enough to deny Greenspan’s recusal request. It is also worth noting that the request

                                  26   arguably is untimely. This case has been pending since May 2020, and the parties have been

                                  27   unusually active in litigating it from day one. See Dkt. No. 125 at 1. Greenspan did not file the

                                  28   recusal request until after the Court dismissed his third amended complaint with leave to amend,
                                                                                         2
                                           Case 3:20-cv-03426-JD Document 130 Filed 07/27/21 Page 3 of 4




                                   1   which happened over one year into the litigation. Other courts have found such timing to be

                                   2   improper. See Singer v. Wadman, 745 F.2d 606, 608 (10th Cir. 1984) (Section 455 motion

                                   3   untimely when the “motion was filed about one year after the complaint was filed and after the

                                   4   appellants had suffered some adverse rulings on interlocutory matters.”). In addition, while it is

                                   5   evident that Greenspan disagrees with some of the Court’s decisions, see, e.g., Dkt. No. 129 at 7,

                                   6   “judicial rulings alone almost never constitute a valid basis for a bias or partiality recusal motion”

                                   7   under Section 455. Liteky v. United States, 510 U.S. 540, 555 (1994).

                                   8          FOURTH AMENDED COMPLAINT

                                   9          In the recusal request, Greenspan expressed frustration with the Court’s order limiting the

                                  10   fourth amended complaint, which is due by August 13, 2021, to a total of 50 pages, including

                                  11   exhibits. See Dkt. No. 129 at 8-9. Greenspan is reminded that this is a situation of his own

                                  12   making. The page limitation was imposed in response to Greenspan’s repeated filing of massively
Northern District of California
 United States District Court




                                  13   oversized complaints. Dkt. No. 125 at 2 (noting, among other voluminous pleadings, a first

                                  14   amended complaint of 1,606 pages with exhibits). The short and plain statement of a claim

                                  15   required of a complaint by Rule 8 does not contemplate the attachment of a box of exhibits.

                                  16          Even so, to accommodate a pro se litigant, Greenspan may file a fourth amended complaint

                                  17   not to exceed 75 pages, including exhibits. With respect to the securities claims, Greenspan may

                                  18   wish to file with the complaint a chart that will help to state the claims in an organized fashion.

                                  19   An order from another case is attached that describes this approach and the contents of the chart.

                                  20   To be clear, the Court is not requiring Greenspan, a pro se litigant, to prepare the chart; it is

                                  21   offered as an option to illustrate an effective way of explaining a securities claim.

                                  22          If a motion to dismiss the federal securities claims is filed, Greenspan may file a request

                                  23   for judicial notice with his opposition that contains SEC filings and other documents that may be

                                  24   properly considered for the securities allegations. In all events, Greenspan should be assured that

                                  25   he will have ample opportunity to ask the Court to consider materials which may be appropriately

                                  26   noticed or otherwise taken up for a motion to dismiss. Slapping a book-length set of exhibits on

                                  27   the fourth amended complaint is not the way to do that.

                                  28
                                                                                          3
                                           Case 3:20-cv-03426-JD Document 130 Filed 07/27/21 Page 4 of 4




                                   1          As a pro se plaintiff, Greenspan may wish to consult with the District’s Legal Help Desk,

                                   2   which is available to assist to self-represented litigants. He may contact the Help Desk by calling

                                   3   (415) 782-8982 or emailing FedPro@sfbar.org. The Help Desk may also be able to assist

                                   4   Greenspan in finding an attorney.

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 27, 2021

                                   7

                                   8
                                                                                                   JAMES DONATO
                                   9                                                               United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
